       Case 1:19-cv-01574-SES Document 80 Filed 10/23/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
NIARA BURTON a/k/a             :           1:19-CV-01574
HERMAN BURTON,                 :
                               :
             Plaintiff,        :
                               :
    v.                         :           (Chief Magistrate Judge Schwab)
                               :
SECRETARY JOHN WETZEL, et al., :
                               :
             Defendants.       :
                               :

                                  ORDER
                               October 23, 2020

      For the reasons set forth in the Memorandum Opinion filed concurrently

with this Order, IT IS ORDERED that Burton’s motions (docs. 47, 59) for

preliminary injunctive relief are DISMISSED AS MOOT.




                                           S/Susan E. Schwab
                                           Susan E. Schwab
                                           Chief United States Magistrate Judge
